

115 HR 3315 IH: Protecting Consumer Access to Vision Care Act of 2017
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3315IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Renacci (for himself and Mr. Bera) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 9010 of the Patient Protection and Affordable Care Act to exclude limited scope
			 vision insurance coverage from health insurance coverage subject to the
			 health insurance provider annual fee.
	
 1.Short titleThis Act may be cited as the Protecting Consumer Access to Vision Care Act of 2017. 2.Excluding limited scope vision insurance coverage from health insurance subject to PPACA health insurance provider annual fee (a)In generalSection 9010(h)(3)(A) of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note) is amended by inserting or any insurance coverage for vision benefits described in paragraph (2)(A) of such section after section 9832(c) of the Internal Revenue Code of 1986.
 (b)Effective dateThe amendment made by subsection (a) shall apply to calendar years beginning after December 31, 2017.